Title: Rise of the Late War, [18 May 1756]
From: Franklin, Benjamin
To: 


When and for what purpose Franklin prepared this brief chronology has not been determined; no direct connection between it and any of his other writings has been found. The words “late War” in the endorsement suggest 1763 or a subsequent year for its composition, although he may have added the endorsement some time after compiling the text. While he could not have known about the declaration of war, May 18, 1756, until two months later, the editors have decided to depart from their general chronological rules and print the chronology at this point, to mark an event of major importance in the history of colonial America and in Franklin’s own career.
 

  
  
  Sept.
  1749. French having made Pretensions to a Part of Acadia or Nova Scotia, and erecting a Fort on the River St. John, Orders were sent to Govr. Cornwallis to oppose all Settlements of the French in any Part of the Province.
  
    
     In Sept. or October M. le Corne took Post at Chignecto. Govr. Cornwallis sent 500 Troops against it. On which the French abandoned it, after first having burnt the Town. But it seems they returned again, for in
  Sept.
  1750. Governor Cornwallis goes to Chignecto with 1000 regular Forces, attacks the Indians and French, beats them and takes Possession.

  1751.
   French build a Fort near Chignecto, with[in] 1½ Mile of ours, and fire from it at the Dover Sloop. They claim all the Territory without the Peninsula.
  1753.
   Aug. 28. Lord Holderness sends a circular Letter to all the Governors, acquainting them that the King had received Information of the Designs of the French to commit Hostilities on some Parts of his Dominions in America, and directs the Governors to be on their Guard, require the French to retire, and repel Force by Force, but only within the King’s undoubted Dominions.
  
    
     Dec. 15. The French had built a Fort at Beef River near the Ohio, and refuse to retire on the Requisition of Govr. Dinwiddie one of the Ohio Company, as appears by the Letter of St. Pierre to that Governor sent by Major Washington. — Jan. 1754. Company’s Fort begun on Ohio.
  1754.
   Virginia Feb. 9. In October last a Messenger sent to enquire whether the French had built Forts on the Back of our Settlements, found that 1500 regular Forces from France had built 3 on the Ohio on some Lands of which several Gentlemen in London and Virginia had a Grant from the King. [In the margin:] July. Congress at Albany.
  
    
     March 16. General Assembly vote £10,000 to support British Rights in the interior Parts of America.
  
     April. French take the Ohio Fort, from the Ohio Company.
  July 9. 1755. Braddock defeated in attempting to retake it.
June 6 — Alcide taken and the Lys. June 16. Beausejour taken by Monckton.

May 18 1756. War declared against France. Declaration gives Encroachments in Nova Scotia as the first Cause.
 Endorsed: Rise of the late War.